Citation Nr: 0018015	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  

In July 1984, the Board of Veterans' Appeals (Board) denied 
service connection for bronchial asthma.

This case is before the Board on appeal from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  A hearing was 
held before a hearing officer at the RO in August 1995, and 
the hearing officer's decision was entered in February 1996.  
Thereafter, a hearing was held before the undersigned Member 
of the Board at the RO in July 1997.

In January 1998, the Board denied the issue of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for bronchial asthma.  
Thereafter, the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  An 
October 1998 "Joint Motion for Remand to the [Board] and to 
Stay Proceedings" (hereafter Joint Motion) requested that 
the January 1998 Board decision be vacated and remanded for 
development consistent with the Joint Motion.  The foregoing 
requested relief was granted by the Court in late October 
1998. 

Thereafter, the appeal was returned to the Board.


REMAND

The Board's disposition, in its January 1998 decision, of the 
issue stated on the title page implicated the provisions of 
38 C.F.R. § 3.156(a) (which bear on the criteria for 
determining whether new and material evidence to reopen a 
claim has been submitted) as those provisions were then 
interpreted by the Court.  However, as was noted in the 
above-cited Joint Motion, the interpretation accorded the 
provisions of 38 C.F.R. § 3.156(a) was modified in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Joint Motion 
therefore further requested, relative to the issue stated on 
the title page, that such issue be readjudicated in 
accordance with the provisions of 38 C.F.R. § 3.156(a), as 
interpreted in Hodge, supra.  Further development to 
facilitate the foregoing is, consequently, specified below.

Accordingly, the case is REMANDED for the following:

1.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate, with consideration of the 
provisions of 38 C.F.R. § 3.156(a) as 
interpreted in Hodge, supra, the issue 
stated on the title page.

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


